Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
1.	This Office Action is in response to the application filed on 02/18/2021.
Claims 1-8 are pending.

Priority
2.	Receipt is acknowledged of papers submitted under 35 U.S.C. 119(a)-(d), which papers have been placed of record in the file. 

Information Disclosure Statement
3.	The information disclosure statement (IDS) filed on 02/18/2021 complies with the provisions of M.P.E.P. 609. The examiner has considered it.

Claim Rejections - 35 USC § 112

4. 	The following is a quotation of 35 U.S.C. 112(b):

(b) CONCLUSION.—The specification shall conclude with one or more claims particularly  pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.
The following is a quotation of 35 U.S.C. 112 (pre-AlA), second paragraph:
.
5. 	Claims 1-8 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AlA), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre- AIA  35 U.S.C. 112, the applicant), regards as the invention.
6. 	Independent claims 1, 7 and 8 recites the limitation "acquiring response table data from the specified data management system". However, it is unclear whether this response table data is actually the acquired “intermediate table data” that was acquired from other data management system(s). Further clarification is recommended.
Dependent claims 2-6 depend from a rejected parent claim and do not cure their deficiencies.

Pertinent Art
7.	Vranyes et al, US 20150317339, discloses aggregating information-asset metadata from multiple disparate data-management systems, wherein the process comprises: receiving, from a first data-management system that manages information assets of an entity in a first domain, a first instance of metadata of an information asset, the first instance of metadata having been generated by the first data-management system; receiving, from a second data-management system that manages the information assets of the entity in a second domain that is separate and distinct from the first domain, a second instance of metadata of the information asset, the second instance of metadata having been generated by the second data-management system; storing the first instance of metadata and the second instance of metadata in a global metadata repository that is separate and distinct from the first data-management system and the second data-
Abushwashi, US 10,635,645, discloses maintaining aggregating tables in databases, wherein the process comprises: maintaining a database that comprises a primary table of data, an intermediate mapping table of metadata from the data in the primary table, and an aggregate table that aggregates the metadata from the intermediate mapping table, wherein at least the intermediate mapping table comprises a physical implementation of a denormalized contiguous linked list; for each new item of data received during a time period: updating the primary table with the new item of data; identifying a row in the intermediate mapping table that specifies column values and determining that the new item of data matches the specified column values; and updating the row in the intermediate mapping table with a pointer to the new item of data within the primary table of data immediately after updating the primary table with the new item of data, such that the row in the intermediate mapping table represents an aggregation of all rows within the primary table of data that match the specified column values and the row in the intermediate mapping table includes separate pointers to each row within the primary table of data that matches the specified column values; at the end of the time period, updating the aggregate table with an aggregation of the metadata based on the metadata stored in the intermediate table rather than directly updating a count in the aggregate table to reflect each new item of data, to increase accuracy of the aggregate table; retrieving at least one data mapping from the intermediate mapping table based on a search result obtained by retrieving the aggregation of the metadata from the aggregate table; and retrieving at least one item of data 

8.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to [Hung D. Le], whose telephone number is [571-270-1404].  The examiner can normally be communicated on [Monday to Friday: 9:00 A.M. to 5:00 P.M.]. 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Apu Mofiz can be reached on [571-272-4080].  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
     Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, contact [800-786-9199 (IN USA OR CANADA) or 571-272-1000].





Hung Le
03/24/2022

/HUNG D LE/Primary Examiner, Art Unit 2161